Citation Nr: 1141462	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-16 127	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of exposure to detonated improvised explosive devices (IEDs), claimed as traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 2001 to January 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim is currently under the jurisdiction of the Portland, Oregon RO.  

A hearing before the undersigned Veterans Law Judge was held at the Portland RO in August 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed.  Specifically, the Board finds a comprehensive examination should be provided to determine whether the Veteran has any residuals of in-service detonated IEDs, claimed as traumatic brain injury.  The Board acknowledges that the record includes a VA examiner's determination that the Veteran did not have a traumatic brain injury because he had no pathology.  The record also apparently includes a finding of a positive TBI screen (per the rating decision) and reflects a determination, after a TBI consultation, that the Veteran had findings "consistent with TBI."  Based on the VA examiner's failure to discuss the positive evidence of TBI and his failure to discuss whether the Veteran's headaches were a residual of the in-service exposure to detonated IEDs, another examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including those dating from January 2005.  Ask the Veteran about the existence of any non-VA medical records.  

2.  Schedule the Veteran for a TBI examination for the purpose of ascertaining whether he has any current residuals of traumatic brain injury sustained in service.  The claims file should be made available to the examiner for review as part of the examination.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the claimed in-service exposure to detonated improvised explosive devices.  The examiner is also specifically requested to address whether it is at least as likely as not that the Veteran's reported headaches are a residual of the exposure to the detonated improvised explosive devices.  A complete rationale for all conclusions must be included in the report provided

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


